 


113 HR 796 IH: To require the Administrator of the Environmental Protection Agency to use the commercially available volume of cellulosic biofuel in setting requirements for the renewable fuel program under the Clean Air Act, and for other purposes.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 796 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Administrator of the Environmental Protection Agency to use the commercially available volume of cellulosic biofuel in setting requirements for the renewable fuel program under the Clean Air Act, and for other purposes. 
 
 
1.Amendment to the Clean Air ActSection 211(o)(7)(D)(i) of the Clean Air Act (42 U.S.C. 7545(o)(7)(D)(i)) is amended—
(1)by striking , as determined by the Administrator based on the estimate provided under paragraph (3)(A);
(2)by striking the Administrator may also reduce and inserting the Administrator shall also reduce; and
(3)by inserting For purposes of this subparagraph, the projected volume of cellulosic biofuel production for a calendar year shall not be more than 5 percent or 1 million gallons (whichever is greater) more than the total volume of cellulosic biofuel that was commercially available for the most recent calendar year for which such total volume is known. after by the same or a lesser volume.. 
 
